IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CFS-4 II, LLC, A DELAWARE LLC AND        : No. 873 MAL 2016
ASSIGNEE OF FIRST NATIONAL BANK          :
OF PENNSYLVANIA,                         :
                                         : Petition for Allowance of Appeal from
                 Respondent              : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
PHOENIX ESTATES, A PENNSYLVANIA          :
GENERAL PARTNERSHIP,                     :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.